Citation Nr: 1223122	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The record indicates that, in her claim for payment from the Filipino Veterans Equity Compensation Fund, the appellant indicated she had recognized guerrilla service and service in the Commonwealth Army from August 1943 to May 1945 or January 1946, but no qualifying service with the United States Armed Forces has been shown, as will be discussed below.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.

Although the appellant requested to be afforded with a hearing before the Board on her January 2011 VA Form 9, she did not appear for the scheduled hearing or request its postponement.  In consideration of the foregoing, the appellant's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The Board has reviewed the appellant's physical claims file, as well as her electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of entitlement to Dependency and Indemnity Compensation (DIC) benefits has been raised by the record (See July 2009 letter), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket due to the appellant's advanced age pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.





CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The question currently before the Board is whether the appellant has qualifying service to establish eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The record shows that the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Because qualifying service and how it may be established are governed by law and regulations and the service department's certification is binding, the Board's review is limited to interpreting the pertinent law and regulations.  Where, as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Nonetheless, the Board notes that the RO provided the appellant with a copy of the above decision, the May 2010 Statement of the Case (SOC), and the June 2011 Supplemental SOC (SSOC), which included a discussion of the facts of the claim, the laws and regulations pertaining to eligibility for benefits under the Filipino Veterans Equity Compensation Fund and verification of military service, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

The appellant has also had a meaningful opportunity to participate in the processing of her claim.  In addition to the information she provided when she filed her claim in February 2009, she has submitted written statement in July 2009, her birth certificate, a death certificate for her deceased husband, a certification from the Records Management and Archives Office, an affidavit allegedly pertaining to her husband's service, and an additional VA Form 21-4138 with more information pertaining to her alleged service in support of her claim.  The records on Virtual VA are duplicative of records included in the physical claims folder.  The appellant has not identified or submitted any additional pertinent evidence which should be considered.

In light of the foregoing, the Board concludes that no further notification or development of evidence is required.  No useful purpose would be served in remanding this matter for yet more development.  The Board will proceed with appellate review.  

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II".  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the appellant has provided certain information (i.e., name, service number, date and place of birth, etc.) for verification of her service on her applications for the one-time payment from the Filipino Veterans Equity Compensation Fund.  See February 2009 and April 2009 VA Forms 21-4138.  

However, the NPRC reported in May 2009 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Based on the NPRC's response, the RO denied the claim March 2010.  The appellant subsequently appealed the decision.

Although the appellant subsequently provided additional information on the April 2009 VA Form 21-4138 that had not been provided on the February 2009 VA Form 21-4138 and, thus, was not considered by the NPRC when it attempted to verify her service, we find that the information she had previously provided in February 2009 was sufficient in determining that she did not have qualifying service.    

In this regard, the Board notes that the appellant has repeatedly identified herself as the "Veteran" when submitting her VA Forms 21-4138 during the course of her claim/appeal.  She also specifically wrote on her VA Form 9 that she had proof that she had served as a member of the Philippine military unit during World War II and deserved the Equity Compensation benefit.   

However, in support of her claim, she submitted service information pertaining to her now deceased husband's alleged service.  See Affidavit referred to by the appellant as Form 23.  She has provided no such documentation in support of her own alleged service.  Indeed, the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  Rather, the documents submitted (i.e., her birth certificate, marriage certificate, the death certificate for the deceased, etc.) do not support or help to verify her service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

She has also indicated on a July 2009 letter that she wanted VA benefits based on the service of her late husband.  However, a surviving spouse is not an "eligible person" as contemplated by Section 1002.  A surviving spouse may only receive payment from the compensation fund when an eligible person who has filed a claim for benefits dies before payment is made, which is not the case here.          

Thus, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The Department of Veterans Affairs is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Because the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, she may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  The appeal is denied.    

The disposition of this claim is based on the law, and not on the facts of the case.  Consequently, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  



ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


